LEHAN, Acting Chief Judge.
Defendant appeals from his convictions and sentencing for racketeering, racketeering conspiracy, conspiracy to traffic in cocaine, and trafficking in cocaine.
We strike the costs which were imposed without affording defendant notice and an opportunity to be heard. See Tucker v. State, 559 So.2d 1308 (Fla. 2d DCA 1990).
As to the other contentions on appeal, we affirm. See Ramos v. State, 529 So.2d 807 (Fla. 2d DCA 1988); Buenoano v. State, 527 So.2d 194 (Fla.1988); Nodal v. State, 524 So.2d 476 (Fla. 2d DCA 1988) (contra Llabona v. State, 557 So.2d 66 (Fla. 3d DCA 1990)); Hutton v. Sussman, 504 So.2d 1372 (Fla. 3d DCA 1987).
Affirmed except reversed and remanded as to costs.
PATTERSON and ALTENBERND, JJ., concur.